Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1; and 7 Galloway et al. (US 2015/0020825) is the closest prior art of record regard to the instant in claims 1; and 7. However, Galloway does not teach: “a first dampening spacer, comprising silicone and disposed at the first end of the battery; a second dampening spacer, comprising silicone and disposed at the second end of the battery; and wherein the microprocessor is programmed to activate the vibrator based on the inhalation event; and wherein the battery is contiguous with the first dampening spacer; and the first dampening spacer separates the battery from the tank and the mouthpiece”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claims 1; and 7. These limitations, in combination with the remaining limitations of claims 1; and 7, are neither taught nor suggested by the prior art of record, therefore claims 1; and 7 are allowable.
	Claims 2-4; and 16-20 are dependent on claim 1 and are therefore allowable.
With regard to claim 9, Galloway et al. (US 2015/0020825) is the closest prior art of record regard to the instant in claim 9. However, Galloway does not teach: “a method for controlling vibration within a vaporization device, the vaporization device including a first dampening spacer and a second dampening spacer, each of the first dampening spacer and the second dampening spacer comprising silicone; determining at the microprocessor, at least one of an initiation of inhalation or termination of a draw of the vaporization device based on the signal from the pressure sensor”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 9. These limitations, in combination with the remaining limitations of claim 9, are neither taught nor suggested by the prior art of record, therefore claim 9 is allowable.
	Claims 10-14 are dependent on claim 9 and are therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831